Citation Nr: 1720481	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-13 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the back.

2.  Entitlement to service connection for heart disability.

3.  Entitlement to service connection for hypertension as secondary to service-connected disabilities.

4.  Entitlement to service connection for cyst in kidney.

5.  Entitlement to service connection for kidney disease.

6.  Entitlement to service connection for stress incontinence as secondary to service-connected disabilities.

7.  Entitlement to service connection for colon polyps as secondary to service-connected disabilities.

8.  Entitlement to special monthly compensation based upon the need for aid and attendance.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to October 1982.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2008 and March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In February 2010, the Veteran testified at a formal hearing before a decision review officer.  In March 2017, he presented sworn testimony during a personal hearing in Jackson, which was chaired by the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the Veteran's VA claims file.

As will be detailed below, the issue of entitlement to service connection for arthritis of the back has been withdrawn by the Veteran.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.
FINDING OF FACT

In November 2012, the Veteran withdrew the pending appeal as to the issue of entitlement to service connection for arthritis of the back.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the claim of entitlement to service connection for arthritis of the back are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Appeals may be withdrawn on the record at a hearing or in writing.  38 C.F.R. § 20.204(b)(1).

At the November 2012 DRO conference, the Veteran expressed his desire to withdraw the pending appeal of the issue of entitlement to service connection for arthritis of the back.  Hence, no allegations of errors of fact or law remain for appellate consideration with respect to said claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal of entitlement to service connection for arthritis of the back is dismissed.
REMAND

For the reasons set forth below, the Board finds that the remaining claims on appeal must be remanded for additional evidentiary development.

Initially, an inquiry conducted by the RO indicated that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since 2008.  Although SSA records were obtained by the RO, these records do not pertain to the Veteran.  As such, these claims must be remanded in order to obtain the Veteran's potentially pertinent SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (VA's duty to assist includes obtaining records from SSA when potentially relevant).

As to the claim of entitlement to service connection for hypertension, the Veteran has asserted that he developed hypertension as a result of his service-connected diabetes mellitus, his service-connected PTSD, and/or the pain associated with his service-connected disabilities.  See, e.g., the Board hearing transcript dated March 2017.  The Veteran was afforded a VA examination with medical opinion in April 2012 at which time the examiner confirmed a diagnosis of essential hypertension.  With respect to the question of nexus, the examiner explained that the evidence does not support a finding that the Veteran's hypertension has been caused or aggravated by his service-connected diabetes mellitus.  The Veteran was afforded another VA examination and medical opinion in October 2015, at which time the examiner determined that the Veteran's hypertension is not caused by his PTSD and/or the pain associated with his service-connected disabilities.  Critically, the October 2015 VA examiner did not address whether the Veteran's claimed hypertension is aggravated by his PTSD and/or the pain associated with his service-connected disabilities.

The Board, therefore, finds that the medical evidence currently of record is inadequate to resolve the claim of service connection for hypertension, and further that a medical opinion in this regard is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  Thus, upon remand, a new VA medical opinion should be obtained to address whether the Veteran's claimed hypertension is caused or aggravated by his service-connected diabetes mellitus, PTSD, and/or the pain associated with his service-connected disabilities.

With regard to the claimed stress incontinence, the Veteran asserts that his disability is due to his service-connected thoracolumbar spine disability and/or diabetes mellitus.  See, e.g., the notice of disagreement (NOD) dated April 2010 and the March 2017 Board hearing transcript.  He has alternatively contended that he suffers from stress incontinence due to herbicide exposure.  See the Veteran's statement dated September 2009.  VA examination and treatment records document bladder leakage and a diagnosis of stress incontinence.  See the VA examination reports dated July 1987 and July 2009; VA treatment records dated December 2008, May 2009, and January 2013.  However, the Veteran was not been afforded a VA opinion as to the etiology of the claimed disability, and such should be provided on remand in order to address outstanding question of nexus.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record is insufficient to decide the claim).

Upon remand, the Veteran's updated VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since November 2016.  All such available documents should be associated with the claims file.

3. Refer the VA claims file to an appropriate specialist physician for an etiology as to the claimed hypertension.  The physician is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the physician should respond to the following:

(a) Is it at least as likely as not that any current hypertension had its onset in service, or within the year immediately following any period of service, or is otherwise the result of a disease or injury in service, to include presumed exposure to herbicides?

(b) Is it at least as likely as not that any current hypertension was caused by a service-connected disability, to specifically include diabetes mellitus, PTSD, and/or the pain associated with a service-connected disability?

(c) Is it at least as likely as not that the Veteran's current hypertension is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include diabetes mellitus, PTSD, and/or the pain associated with a service-connected disability?

If the Veteran's current hypertension is aggravated by a service-connected disability, the physician  should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the physician rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the physician decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

The physician must provide a rationale for each opinion given.

4. Refer the VA claims file to an appropriate specialist physician for an etiology opinion as to the claimed stress incontinence.  The physician is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the physician should respond to the following:

(a) Is it at least as likely as not that any current stress incontinence had its onset in service, or is otherwise the result of a disease or injury in service, to include presumed herbicide exposure?

(b) Is it at least as likely as not that any current stress incontinence was caused by a service-connected disability, to specifically include the thoracolumbar spine disability and/or diabetes mellitus?

(c) Is it at least as likely as not that the Veteran's current stress incontinence is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include the thoracolumbar spine disability, diabetes mellitus, and/or PTSD?

If the Veteran's current stress incontinence is aggravated by a service-connected disability, the physician should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The absence of evidence of treatment for stress incontinence in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the physician rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the physician decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

The physician must provide a rationale for each opinion given.

5. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


